     CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Linda Tirado,                                    Case No:     20-CV-01338 (JRT/ECW)


                Plaintiffs,                        DEFENDANT MINNEAPOLIS
                                                 POLICE LIEUTENANT ROBERT
                                                  KROLL’S MEMORANDUM OF
v.                                                  LAW IN SUPPORT OF HIS
                                                     MOTION TO DISMISS
City of Minneapolis; Minneapolis Chief            PURSUANT TO RULE 12(B)(6)
of Police Medaria Arradondo in his
official capacity; Minneapolis Police
Lieutenant Robert Kroll, in his and
official capacity; Minnesota Department
of Public Safety Commissioner John
Harrington, in his official capacity,
Minnesota State Patrol Colonel Matthew
Langer, in his official capacity; and John
Does 1-4, in their individual and official
capacities,

                Defendants.



                                     INTRODUCTION

       The instant case is a claim by a member of the media for injuries incurred while

she was present during the protests and riots on May 29, 2020 in Minneapolis,

Minnesota. Plaintiff fails to allege any conduct by Defendant Minneapolis Police

Lieutenant Robert Kroll (“Defendant Kroll”) which would cause liability to Defendant

Kroll. As such, Plaintiff’s claims against Defendant Kroll must be dismissed.




                                             1
     CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 2 of 16




                                          FACTS

       The Complaint describes the series of events leading up to the protests and riots

that took place in the City of Minneapolis, Minnesota in May 2020. The relevant facts in

this case are that Plaintiff alleges she was a member of the media and was injured by a

projectile while covering the riots for “the media.” There is no allegation that Defendant

Kroll deployed the projectile or even directed MPD officers to deploy a projectile (or use

any force). There is no allegation that Defendant Kroll was on duty as a police officer at

the time of the alleged injuries – he was not.

       Defendant Kroll is the President of the Police Officers’ Federation of Minneapolis

(“POFM”), the Exclusive Representative of all licensed police officers employed by the

City of Minneapolis between the ranks of Police Officer and Lieutenant. See Kelly Aff.

Ex. 1 (Labor Agreement between the POFM and City of Minneapolis). The POFM is a

private non-profit corporation see Kelly Aff. Ex. 2 (Minnesota Secretary of State

Business Record Detail). As President of the POFM, Defendant Kroll is contractually

“relieved from [his] regularly scheduled duties to engage in Federation activities…” and

is designated to “work exclusively on Federation business on a permanent basis (the

“Full-Time Personnel”)…” Kelly Aff. Ex 1 at 57. The City of Minneapolis and its Police

Department “shall not order Full-Time Personnel to perform duties for the Police

Department…” Id at 58. POFM directs the “activities of personnel while such personnel

are engaged in Federation business…” Id. Thus, the City of Minneapolis and the

Minneapolis Police Department are prohibited from requiring Defendant Kroll to perform



                                                 2
      CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 3 of 16




law enforcement duties for the MPD with only a few exceptions1. Id. Defendant Kroll

holds the rank of Lieutenant from the Minneapolis Police Department, but is designated

as Full-Time personnel where he works exclusively for POFM and has been Full-Time

for POFM since 2014.

        On the date of Plaintiff’s alleged injuries, Defendant Kroll was designated as Full-

Time Personnel of the POFM, working exclusively on POFM business. As a Full-Time

Personnel of the POFM, Defendant Kroll supervises and directs other POFM personnel

and holds no supervisory role or responsibility within the Minneapolis Police

Department.

        Plaintiff’s sole allegation to support its claim against Defendant Kroll is a

statement that Defendant Kroll sent to the members of the POFM. The Complaint alleges

Plaintiff was injured on May 29, 2020. Complaint, ¶1. Defendant Kroll’s statement was

issued on June 2, 2020, four days after Plaintiff’s alleged injury had already occurred.

Complaint ¶40. Defendant Kroll was not present nor was he supervising any Minneapolis

Police Department personnel at the time of Plaintiff’s alleged injury.

                                                    ISSUES

    1. Whether the Complaint should be dismissed for failure to state a claim upon which
       relief can be granted?

                                       STANDARD OF REVIEW




1
  “[T]raining required for such Full-Time Personnel to retain their POST license and/or good standing as employees
of the Minneapolis Police Department; being interviewed under Garrity by Internal Affairs; or required participation
in criminal or civil litigation relating to duties performed by the employee as a Minneapolis Police officer
(collectively the “Mandatory MPD Duties”).”

                                                         3
     CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 4 of 16




       When considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the court

generally must ignore materials outside the pleadings, but it may consider materials that

are part of the public record or do not contradict the complaint, as well as materials that

are necessarily embraced by the pleadings. Porous Media Corp. v. Pall Corp., 186 F.3d

1077, 1079 (8th Cir. 1999); see also Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir.

2011). Accordingly, while courts primarily consider the allegations in the complaint in

determining whether to grant a Rule 12(b)(6) motion, courts additionally consider

“matters incorporated by reference or integral to the claim, items subject to judicial

notice, matters of public record, orders, items appearing in the record of the case, and

exhibits attached to the complaint whose authenticity is unquestioned;” without

converting the motion into one for summary judgment under Rule 12(d). Miller v.

Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012) (citing 5B Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed. 2004)).

       The Court must grant a Rule 12(b)(6) motion to dismiss for failure to state a claim

if the plaintiff “cannot prove any set of facts in support of the claim which would entitle

him to relief.” Stone Motor Co. v. General Motors Corp., 293 F.3d 456, 464 (8th Cir.

2002). The Supreme Court has emphasized that even under the liberal pleading standard

of Rule 8, a complaint must contain “enough facts to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although a complaint need not contain

“detailed factual allegations,” it must contain facts with enough specificity “to raise a



                                              4
     CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 5 of 16




right to relief above the speculative level.” Iqbal, 129 S. Ct. at 1964-65. "The threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,"

will not pass muster. Id. at 1949 (citing Twombly, 550 U.S. at 555). Accordingly, a

plaintiff must provide more than labels and conclusions.

       Determining whether a complaint states a plausible claim for relief is a “context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 129 S. Ct. at 1950 (citation omitted). “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to relief.’”

Id. (citing Fed. R. Civ. P. 8(a)(2)). “[T]he pleading standard Rule 8 announces does not

require 'detailed factual allegations,' but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation." Iqbal, 129 S. Ct. at 1949 (quoting

Twombly, 550 U.S. at 555).

       Courts ordinarily do not consider matters outside the pleadings on a motion to

dismiss. See Fed. R. Civ. P. 12(d). Matters outside the pleadings include “any written or

oral evidence in support of or in opposition to the pleading that provides some

substantiation for and does not merely reiterate what is said in the pleadings.” Gibb v.

Scott, 958 F.2d 814, 816 (8th Cir.1992)(quotations omitted). “[F]acts asserted in the

memoranda [supporting a motion to dismiss] themselves, as well as statements made at

oral argument, may not be considered unless they were first asserted in the

pleadings.” Folger v. City of Minneapolis, 43 F.Supp.3d 922, 930 (D.Minn.2014).



                                              5
     CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 6 of 16




       A court may, however, consider exhibits attached to the complaint, documents that

are necessarily embraced by the pleadings, and public records. Little Gem Life Scis., LLC

v. Orphan Med., Inc., 537 F.3d 913, 916 (8th Cir.2008). “Documents necessarily

embraced by the pleadings include ‘documents whose contents are alleged in

a complaint and whose authenticity no party questions, but which are not physically

attached to the pleading.’ ” Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th

Cir.2012) (quoting Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831 (8th Cir.2003)).

For instance, the contract upon which a claim rests is necessarily embraced by the

pleadings and may be considered. Gorog v. Best Buy Co., 760 F.3d 787, 791 (8th

Cir.2014). The Exhibits attached to the Kelly Affidavit are all referenced in specific

paragraphs of the complaint and incorporated by the complaint and the Court should,

therefore, consider them.

                                           ARGUMENT

       The Complaint should be dismissed because Plaintiff “cannot prove any set of

facts in support of the claim which would entitle [her] to relief.”

       Plaintiff alleges that she was injured by a projectile while covering the protests

and riots for “the media.” There is no allegation that Defendant Kroll deployed the

projectile that allegedly injured Plaintiff. There is no allegation that Defendant Kroll

directed MPD officers to deploy a projectile (or use force on Plaintiff). In fact, there is no

allegation that Defendant Kroll was even on duty as a police officer at the time of the

alleged injuries.



                                              6
     CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 7 of 16




       The facts alleged in the Complaint do not allow the court to even infer more than

the mere possibility of misconduct let alone the requirement that “the pleader is entitled

to relief.” Iqbal, 129 S. Ct. at 1950 (citing Fed. R. Civ. P. 8(a)(2)).

       To survive a motion to dismiss, the pleading standard in Rule 8 requires more than

an “unadorned, the-defendant-unlawfully-harmed-me accusation." Id 1949 (quoting

Twombly, 550 U.S. at 555). Plaintiff’s Complaint in this case fails to meet the

unacceptable “unadorned, the defendant-unlawfully-harmed-me accusation”—instead,

Plaintiff essentially asserts that Defendant Kroll is somehow liable simply because he is

the president of the union designated as the exclusive representative of Minneapolis

police officers. The Complaint should be dismissed because it does not contain “enough

facts to state a claim to relief that is plausible on its face.”

       Assuming arguendo that Plaintiff meets the Rule 8 threshold to survive a motion

to dismiss, the allegations against Defendant Kroll fall squarely within the constitutional

protections of the First Amendment. Plaintiff asks this Court to create a cause of action

under 42 U.S.C. §1983 that causes financial liability for the content of protected speech.

“When a law burdens such speech, the Court applies ‘exacting scrutiny,’ upholding the

restriction only if it is narrowly tailored to serve an overriding state interest.” McIntyre v.

Ohio Elections Commission, 514 U.S. 334, 334-335 (1995) citing First Nat. Bank of

Boston v. Bellotti, 435 U.S. 765, 786 (1978). The United States Congress never intended

to allow 42 U.S.C. §1983 as a sword to slaughter the First Amendment. U.S.C.A.

Const.Amend. 1. Plaintiff’s twisting of 42 U.S.C. §1983 cannot meet any level of



                                                 7
     CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 8 of 16




scrutiny, let alone the exacting scrutiny required in this content-based claim. The

Complaint against Defendant Kroll should be dismissed.


I.     PLAINTIFF HAS FAILED TO ALLEGE A PLAUSIBLE CLAIM FOR RELIEF AGAINST
       DEFENDANT KROLL

       Plaintiff’s claims against Defendant Kroll are based either upon the actions of

others or upon the content of Defendant Kroll’s protected speech neither of which are

legitimate causes of action. Defendant Kroll cannot be held liable for the actions of

others, especially those that he does not directly supervise. Defendant Kroll, as the

President of the POFM, is afforded the highest rung of First Amendment protection for

the content of his speech. Because Defendant Kroll (i) was not present when Plaintiff

allegedly sustained injuries; (ii) was not supervising Minneapolis Police Department

Police Officers at the time of Plaintiff’s alleged injury; and (iii) his speech is protected by

the First Amendment, the motion to dismiss should be granted.

       A.     DEFENDANT KROLL WAS NOT PRESENT NOR SUPERVISING ANY
              MINNEAPOLIS POLICE OFFICERS AT THE TIME OF PLAINTIFF’S
              ALLEGED INJURIES

       Plaintiff’s claim against Defendant Kroll is solely in Defendant Kroll’s “official

capacity.” See Complaint. “Local governing bodies can be sued directly under 42

U.S.C. § 1983 for monetary, declaratory, or injunctive relief.” Leaf v. Freeman, 499

N.W.2d 54 (Minn. App. 1993) citing Monell v. Department of Social Servs., 436 U.S.

658, 690, 701, (1978). “In Monell, the Court further acknowledged that ‘official-

capacity suits generally represent only another way of pleading an action against an entity



                                               8
     CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 9 of 16




of which an officer is an agent.’” Id, quoting Monel, 436 U.S. at 690. Actions brought

against state officials in their official capacity are actually suits against the state. Will v.

Michigan, 491 U.S. 58, 71, (1989). Defendants “cannot be held liable unless they

themselves acted on account of a constitutionally protected characteristic.” Iqbal, 556

U.S. 662 (2009).

       As a threshold matter, Plaintiff does not and cannot plead that Defendant Kroll

inflicted harm upon Plaintiff because he was not present nor working as a Police Officer

at the time of Plaintiff’s alleged injuries. Accordingly, Plaintiff cannot plead any facts

that Defendant Kroll was supervising employees in the discharge of official duties

because he was not working as an MPD Lieutenant at the time of Plaintiff’s alleged

injuries. As a matter of law, Defendant Kroll cannot be liable for the conduct of a

subordinate because “[g]overnment officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior.” Id.

at 676 (internal citation omitted). “A public officer or agent is not responsible for the

misfeasances or positive wrongs, or for the nonfeasances, or negligences, or omissions of

duty, of the subagents or servants or other persons properly employed by or under him, in

the discharge of his official duties” Id, quoting Robertson v. Sichel, 127 U.S. 507, 515-

516 (1888).

       The Complaint mentions Defendant Kroll just three times. Defendant Kroll is

identified in paragraph 14 as a Lieutenant of the Minneapolis Police Department and

President of the POFM. See Complaint p. 7. The next mention of Defendant Kroll is in



                                                9
    CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 10 of 16




paragraph 40 which alleges that Police Department members are hostile to the media

because Defendant Kroll wrote a letter to the POFM Members stating: “I’ve noted in

press conferences from out mayor, our governor, and beyond, how they refuse to

acknowledge work of MPD and continually shift blame to it. It is despicable behavior.

How our command staff can tolerate it and live with themselves I do not know.” Id at 18.

The letter speaks for itself. There is no mention of the media other than elected officials

holding press conferences. Id.

       The final reference to Defendant Kroll is paragraph 41. In it, Defendant Kroll

answered a question during an interview with a reporter about being involved in police

shootings. Id at 19. The news article referenced in the complaint was published June 2,

2020. Id.

       Defendant Kroll is not alleged to have done anything beyond sending a letter to his

union membership and taking part in an interview discussing officer involved shootings

and PTSD. Neither of the two actions included an explicit or even implicit a call for

violence against any one or any entity. The remainder of the allegations are towards

Defendants or State and Municipal Defendants. There are no facts pled nor any facts that

can be pled to show that Defendant Kroll engaged in any act towards Plaintiff which

creates liability to Defendant Kroll. The claims against Defendant Kroll do not go

beyond mere averments or conclusory statements. The Complaint fails to allege any facts

that support any claim against Defendant Kroll and it should be dismissed.




                                             10
    CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 11 of 16




       Plaintiff named John Does 1-4, in their individual and official capacities, the City

of Minneapolis, and Minneapolis Police Chief Medaria Arradondo, in his official

capacity, as Defendants in this case. There is no benefit or necessity to name Defendant

Kroll in his official capacity. The only reason to name Defendant Kroll is for Plaintiff’s

personal disdain towards him, to garner attention from the media, and/or to harass

Defendant Kroll. There is no legal basis for the claims against Defendant Kroll and he

should be dismissed.

       Defendant Kroll was not present nor was he supervising anyone who was present

at the time of Plaintiff’s alleged injuries. Because Plaintiff cannot prove any facts that

Defendant Kroll caused Plaintiff’s injuries, the claim against him must be dismissed,


       B.     DEFENDANT KROLL’S SPEECH IS PROTECTED BY THE FIRST
              AMENDMENT OF THE UNITED STATES CONSTITUTION

       “The general proposition that freedom of expression upon public questions is

secured by the First Amendment has long been settled” by the Supreme Court. New York

Times Co. v. Sullivan, 376 U.S. 254, 269 (1964) quoting Roth v. United States, 354 U.S.

476, 484 (1957). This constitutional safeguard, “‘was fashioned to assure unfettered

interchange of ideas for the bringing about of political and social changes desired by the

people.’” New York Times Co. v. Sullivan, 376 U.S. 254, 269 (1964) quoting Roth v.

United States, 354 U.S. 476, 484 (1957). The Supreme Court has expressly held that

“debate on public issues should be uninhibited, robust, and wide-open, and that it may

well include vehement, caustic, and sometimes unpleasantly sharp attacks on government



                                             11
    CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 12 of 16




and public officials. Id at 270-271 citing Terminiello v. Chicago, 337 U.S. 1 (1949)

and De Jonge v. Oregon, 299 U.S. 353, 365 (1937).

       As the President of the POFM, Defendant Kroll is an outspoken advocate for the

union and its members. The letter referenced in the Complaint was sent by Defendant

Kroll, as POFM President, to POFM members. Defendant Kroll voiced his support for

POFM members in the face of protests and riots following the death of George Floyd-

clearly a matter of significant public concern. As the President of a Union, Defendant

Kroll’s speech is protected by the First Amendment of the United States Constitution.

Speech on matters of public concern is at the heart of the First Amendment's protection.

Snyder v. Phelps, 562 U.S. 443 (2011). Unions can also speak out on controversial

subjects including “climate change, the Confederacy, sexual orientation and gender

identity, evolution, and minority religions.” Janus, 138 S.Ct. at 2466. “These are

sensitive political topics, and they are undoubtedly matters of profound ‘value and

concern to the public.’ Id. quoting Snyder, 562 U.S. at 453. When Unions engage in such

speech, it “occupies the highest rung of the hierarchy of First Amendment values” and

merits “special protection.” Janus 138 S.Ct. 2448 quoting Snyder, 562 U.S. 443, 452

(2011). The first six pages of Plaintiff’s Complaint lays out the introduction of the

matters of public concern that caused “Ms. Tirado, like many journalists across the

country, [to rush] to Minneapolis to cover the civil uprisings.” Complaint, p. 4. Law

enforcement’s actions in response to the violent protests and riots that rocked the Twin




                                             12
    CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 13 of 16




Cities and caused an unprecedented activation of the entire Minnesota National Guard by

the Governor certainly is a matter of public concern.

       Accordingly, here, like Janus, “the union speech at issue in this case is

overwhelmingly of substantial public concern.” 138 S.Ct. at 2447. Likewise, Defendant

Kroll’s commentary about the hard work that the members of POFM engaged in, which

went unrecognized by elected officials in the City of Minneapolis, was, and is, of

substantial public concern. Additionally, Defendant Kroll’s protected speech referenced

in paragraph 41 of the complaint regarded Police Officer use of force incidents and the

rise in Police Officers’ Post Traumatic Stress Disorder diagnoses in general. Both use of

force and PTSD are of substantial public concern.

       As the Defendant Kroll’s speech was not on behalf of the City of Minneapolis or

the Minneapolis Police Department. “[I]f the union's speech is really the employer's

speech, then the employer could dictate what the union says. Unions, we trust, would be

appalled by such a suggestion.” Janus v. American Federation of State, County, and

Mun. Employees, Council 31 138 S.Ct. 2448, 2475 (2018).

       Plaintiff does not allege nor can she reasonably allege that Defendant Kroll’s

speech falls within one of the extremely few exceptions to First Amendment protection

such as defamation or incitement to violence. To summarize Plaintiff’s claim against

Defendant Kroll: she doesn’t like him or what he says. Thankfully, disliking an

individual does not create a valid cause of action. The First Amendment was enacted to

expressly protect an individual’s speech and is designed to preclude lawsuits such as this



                                             13
    CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 14 of 16




one. The constitutional protection does not turn upon ‘the truth, popularity, or social

utility of the ideas and beliefs which are offered.’ N.A.A.C.P. v. Button, 371 U.S. 415,

445 (1963). The speech in which Defendant Kroll engaged in, “the advocacy of a

politically controversial viewpoint-is the essence of First Amendment expression.”

McIntyre v. Ohio Elections Commission, 514 U.S. 334, 347 (1995) citing International

Soc. for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, (1992); Lovell v. City of

Griffin, 303 U.S. 444, (1938). Like McIntyre, the speech took place during a time with

controversial actions by rioters in response to actions of POFM’s members which “only

strengthens the protection afforded to [Defendant Kroll’s] expression: Urgent, important,

and effective speech can be no less protected than impotent speech, lest the right to speak

be relegated to those instances when it is least needed.” Id citing Terminiello v.

Chicago, 337 U.S. 1, 4, (1949).

       The Supreme Court has rejected similar lawsuits. Plaintiff asks this Court to

create “a form of regulation that creates hazards to protected freedoms markedly greater

than those that attend reliance upon the criminal law.” New York Times, 376 U.S. at 278,

quoting Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963). “The fear of damage

awards under a rule such as that invoked by the [Plaintiff] here may be markedly more

inhibiting than the fear of prosecution under a criminal statute.” New York Times, 376

U.S. at 277 citing City of Chicago v. Tribune Co., 139 N.E. 86, 90 (Ill. 1923).

       To allow this case to move forward would have a significant chilling effect on

Unions’ and its elected union officials to engage in speech on matters of public concern.



                                             14
    CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 15 of 16




The ironic outcome is that it would likely be turned against parties like the Plaintiff, as a

member of the media. It would decimate the protections of the First Amendment and

create a deluge in litigation based solely on the content of a Defendant’s speech. Plaintiff

has not cited to any Court that has interpreted 42 U.S.C. §1983 to create liability based

upon the content of a Defendant’s speech. Such a claim turns the First Amendment upon

its head.

          The irony that this lawsuit comes from a member of the media, traditional

stalwarts of First Amendment protections, against Defendant Kroll based solely upon

Defendant Kroll’s protected speech cannot be lost. The case against Defendant Kroll

should be dismissed.

                                      CONCLUSION

       Plaintiff’s claims against Defendant Kroll do not withstand any level of scrutiny.

In order to survive, Plaintiff must prove that 42 U.S.C. §1983 creates a content-based

restriction that will somehow survive an exacting scrutiny analysis. However, the

Supreme Court has recognized Union speech on matters of public concern receive the

highest level of protection. Janus 138 S.Ct. 2448 quoting Snyder, 562 U.S. 443, 452

(2011).

       Plaintiff’s allegation against Defendant Kroll is based upon her dislike of, or

disagreement with, the content of his speech. To allow such a claim to go forward would

destroy the fundamental protections of the First Amendment. The Complaint does not

allege that Defendant Kroll was present at the time of Plaintiff’s alleged injury nor that he



                                              15
    CASE 0:20-cv-01338-JRT-ECW Document 20 Filed 07/08/20 Page 16 of 16




held any role in law enforcement at the time of Plaintiff’s alleged injury. Because

Plaintiff’s claims against Defendant Kroll lack any factual basis, they should be

dismissed.



Dated: July 6, 2020                          KELLY & LEMMONS, P.A.


                                             /s/ Joseph A. Kelly
                                             Joseph A. Kelly (#389356)
                                             Kevin M. Beck (#389072)
                                             2350 Wycliff Street, #200
                                             St. Paul, MN 55114
                                             (651) 224-3781
                                             F: (651) 223-8019

                                             Attorneys for Defendant Minneapolis
                                             Police Lieutenant Robert Kroll




                                            16
